Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 1 of 32

.. UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

JAMES H. BRADY,
Plaintiff,
Docket No.
v. 19 Civ. 7122 (LGS) ©
BARRY R. OSTRAGER; . LORNA G. SCHOFIELD,
JOHN DOE 1-10; JANE DOE 1-10, United States District Judge
Defendants.

 

 

 

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF'S MOTION FOR
REARGUMENT AND RECONSIDERATION

 

James H. Brady

Pro se Plaintiff

510 Sicomac Avenue
Wyckoff, NJ 07481

(201) 923-5511
\ bradyn rmail.com

 

 
 

Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 2 of 34

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

PRELIMINARY STATEMENT 1

JUDGE LORNA SCHOFIELD CANNOT CREATE NEW DEFENSES FOR DEFENDANT 2

THAT ARE NOT ASSERTED ANYWHERE BY DEFENDANTS THEMSELVES

LEGAL ARGUMENT 3

STANDARD FOR MOTION FOR RECONSIDERATION

A. IT IS UNLAWFUL FOR THIS COURT TO DISMISS SUA SPONTE A WELL-PLED 4
COMPLAINT

B. THE PARTIES AGREE JUDICIAL IMMUNITY DOES NOT APPLY IN THIS CASE 7

C, EVEN ASSUMING ARGUENDO THAT DEFENDANT IS SHIELDED BY JUDICIAL 9
IMMUNITY FOR HIS ACTIONS PRIOR TO AND DURING THE 2015 TRIAL,
DEFENDANT IS NOT IMMUNE FOR CLAIMS ARISING FROM CONDUCT IN 2018
WHEN HE HAD NO JURISDICTION OVER PLAINTIFF

D. THE PARTIES AGREE THE ROOKER-FELDMAN DOCTRINE DOES NOT APPLY 11
IN THIS CASE

E. JUDGE SCHONFIELD KNOWS JOHN AND JANE DOE REFER TO MEMBERS OF 13
THE APPELLATE DIVISION, FIRST DEPARTMENT

F, FEDERAL LAW IS CLEAR THAT A PRO SE LITIGANTS MUST BE PERMITITED 14
TO CURE DEFECTS IN A COMPLAINT, PARTICULARLY ONE ALLEGING CIVIL
RIGHTS AND CONSTITUTIONAL VIOLATIONS

G. THE COURT VIOLATED FED. CIV. PRO RULE 12 IN DISMISSING A WELL 15

PLEAD COMPLAINT SUA SPONTE

 

CONCLUSION

 

16

 

 

 
Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 3 of 32

TABLE OF AUTHORITIES

ANALYTICAL SURVEYS, INC. V. TONGA PARTNERS, L.P., 684 F.3D 36,
CIR. 2012)

Armstrong v. Rushing, 352 F.2d 836 (1965)

Barrett v. Harrington, 130 F.3d 246, 255 (6th Cir. 1997)

 

Bernier v. Bernier, 449 Mass. 774, 797 (2007)

Catskill Dev., L.L.C. v. Park Place Entm't Corp., 154 F.Supp.2d 696, 701
(S.D.N.Y. 2001)

Daniel v. T & M Prot. Res., Inc., 992 F. Supp. 2d 302, 304 n.1 (S.D.N.Y. 20

Eldridge v. Block, 832 F.2d (Court of Appeals 1987)
Ferdik v. Bonzelet, 963 F.2d 1258 (Court of Appeals, 9 Cir. 1992)
Heacock v. Heacock, 402 Mass. 21, 24 (1988)

In re Beacon Associates Litig., 818 F. Supp. 2D 697 (SDNY 2002)

(2D

14)

James H. Brady v. Geoffrey S. Berman, United States Attorney for the Southern

District of New York, 18-CV-8459 (VEC) (BCM)

Leonard F. v. Isr. Disc. Bank of N_Y., 199 F.3d 99, 107 (2d Cir. 1999)

Mireles v. Waco, 502 US 9 (Supreme Court 1991)

 

New York State Attorney General v. Exxon Corp., Index No. 452044/2018
Schmitz v. St. Regis Paper Co., 811 F.2d 131, 132-33 (2d Cir. 1987)

SHRADER V. CSX TRANSP., INC., 70 F.3D 255, 256-57 (2D CIR.1995)

 

15

6,8

11

16

14

14

11

15
Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 4 of 32

Stump v. Sparkman, 435 U.S. 349, 356 (1978)

Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013)

 

16
 

Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 5 of 32

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF'S MOTION FOR

REARGUMENT AND RECONSIDERATION

PRELIMINARY STATEMENT
Plaintiff James H. Brady filed the present action James H. Brady v. B
Ostrager, et al., 19 Civ. 7122 (LGS) on July 30, 2019 with White Plains, N‘
Venue. At that time, the case was randomly assigned to Judge Kenneth M. |

Judge Karas was the only judge who had the jurisdiction to determine

urry R.

Y as the

Karas.

whether

this case was barred by a filing injunction in an unrelated case; or whether judicial

immunity applied to the claims in Plaintiff's Complaint; or whether the actia

barred by the Rooker-Feldman Doctrine. Clearly Judge Karas determined n

in was

one of these

applied, which is why he did not make these assertions. That should be Law of the

Case.

For some unexplained reason, on August 7, 2019 the case was reassigned to Judge

Lorna G. Schofield and moved to Manhattan.
On August 15, 2019, Defendant replied to Plaintiff's Complaint throu

York Attorney General Letitia James, in a Letter Motion asking the Court to

ph the New

bar the

action based on a filing injunction in an un-related case. The filing injunction is the only

reason Defendants tried to assert for dismissing the action.

Then on August 20, 2019, District Judge Lorna Schofield filed the pré

-sent Order

of Dismissal asserting two entirely different reasons for dismissing the Complaint:

 
Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 6 of 32

‘For the reasons below, the Complaint is dismissed as barred by judic
and the Rooker-Feldman doctrine.” (41).

JUDGE LORNA SCHOFIELD CANNOT CREATE NEW DEFENSES
DEFENDANT THAT ARE NOT ASSERTED ANYWHERE BY DEFE
THEMSELVES

ial immunity

FOR
NDANTS

The Order of Dismissal is based on shifting reasons from those offered by

Defendant and by the New York Attorney General. Judge Schofield is not s
act as defense lawyer for Defendant by providing her own defenses. This C
reasons for dismissing the Complaint were not put forward by Defendant at
used by this Court to dismiss the Complaint.

The case of James H. Brady v. Geoffrey S. Berman, United States Att
Southern District of New York, 18-CV-8459 (VEC) (BCM) has nothing to d
case, and yet it is the only defense put forward by Defendant.

As the Complaint and this Memorandum of Law shows, as a matter a
neither judicial immunity nor the Rooker-Feldman Doctrine apply to this ca

The Complaint clearly states Plaintiff demands a jury trial. It is impr
due process violation. for this Court to act as judge, defense attorney, and ju

Further, Plaintiff should have been allowed to respond to Defendant's
Motion pursuant to Federal Rules of Civil Procedure 12, and to this Court's

“Individual Rules and Procedures for Civil Cases,” November 9, 2018. Thi

upposed to
ourt's stated

d cannot be

orney for the

o with this

f law,

7)

e.
pper and a
ry.

Letter
own

s Court's

Rules also require the movant to file “a pre-motion letter with the Court” ptior toa

motion to dismiss in order to “enable the Court to set an appropriate briefin

2

» schedule

 
 

Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 7 of 32

and explore whether the motion may be: (i) obviated by an amendment to 1
or consent to the relief.”
None of this occurred in this case. The Court is further shifting justi

its actions, further creating the appearance of impropriety. “Controlling au

he pleadings

fications for

thority in this

Circuit establishes that shifting justifications can unmask those explanations as mere

pretext for improper conduct. See, e.g., Schmitz v. St. Regis Paper Co., 811
132-33 (2d Cir. 1987) (finding an employer’s shifting explanations for an
supplied evidence of pretext).”

Judge Schofield states on page 3 of the August 20, 2019 Order of D
“Plaintiffs claims are all based on Justice Ostrager’s rulings in a state cov
A review of the Court's Order and of Plaintiff's Complaint, as quoted by Ju

below, shows that none of Plaintiff's claims stem from “state court proceed

F.2d 131,

adverse action

ismissal that
rt proceeding.”
idge Schofield

ings” but

from actions taken by Defendant outside his jurisdiction in violation fo Plaintiff's

constitutional rights, and from Defendant's failure and refusal to adjudicate
claims.
LEGAL ARGUMENT
STANDARD FOR MOTION FOR RECONSIDERATIOI
Under Fed. R. Civ. P. 59(e) and Local Rule 6.3, motions for reconsit

reargument may be granted where (1) the moving party can show an interv

Plaintiff's

N
teration and

ening change

in the controlling law; (2) upon discovery of new evidence not previously available; or

 
Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 8 of 32 |

(3) on a showing of the need to correct a clear error of law or prevent manifest injustice.
In re Beacon Associates Litig., 818 F. Supp. 2d 697, 701-02 (S.D.N.Y. 2011) (granting
motion for reconsideration); see also Catskill Dev., L.L.C. v. Park Place Entm' Corp.,
154 F.Supp.2d 696, 701 (S.D.N.Y. 2001).
Plaintiff seeks reconsideration under the third category. In particular, ajmotion
for reconsideration on such grounds will be granted where “the moving party ¢an point
to controlling decisions or data that the court overlooked.” 3 Motions in Fedet al Court §
9:36.50 (3d ed.), citing Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36,
Fed. Sec. L. Rep. (CCH) P 96903, Fed. Sec. L. Rep. (CCH) P 96936 (2d Cir. 2012).
Plaintiff's Memorandum of Law in Support of Motion for Reconsideration and

Reargument proves that the “controlling decisions or data that the court overlboked

 

might reasonably be expected to alter the conclusion reached by the court.” Sader v.

CSX Transp., Inc., 70 F.3d 255, 256-57 (2d Cir.1995). Indeed, the law cited|by the

 

Court in its August 20, 2019 Order for Dismissal proves Plaintiff's Claims ate neither

barred by the filing injunction, nor subject to judicial immunity nor the Rooker-Feldman

Doctrine.
A. ITIS UNLAWFUL FOR THIS COURT TO DISMISS SUA SPONTE A
WELL-PLED COMPLAINT
Judge Schofield states on page 4 of the August 20, 2019 Order of Dismissal:

Only when a judge takes action “outside” his judicial capacity or when a judge
takes action “in absence of jurisdiction” does immunity not apply. Mireles, 502

4

 
Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 9 of 32

U.S. at 9-10. But “the scope of [a] judge’s jurisdiction must be construe
where the issue is the immunity of the judge.” Stump v. Sparkman, 435

356 (1978).

Because the claims against Justice Ostrager arise of out of his alleged
actions while presiding over state court proceedings, all of which were
judicial capacity and jurisdiction, these claims are dismissed.

li broadly
U.S. 349,

lings and
within his

Jt is incorrect to make the assertion that the causes of action in the Complaint arise

out of “state court proceedings,” and it is proven false by reviewing the Comf
the Court's own summary of the Complaint, which proves the facts alleged in

more than “state court proceedings.”

Plaintiff Brady filed a 152-page Complaint (44 pages plus 108 pages o

laint and

clude far

F exhibits)

against Justice Ostrager, New York County, ten John Does, and ten J

ae Does.

a
The Complaint states the following causes of action: “violations of Pani civil

rights to due process and equal treatment pursuant to 42 U.S.C. § 1983
violation of Plaintiff's First Amendment night; and violations of Civil |
U.S.C. § 1964(c); Conspiracy Against Rights; Failure to Intervene; De
Plaintiff's Right to a Fair Trial; and Intentional Infliction of Emotional
(Dkt. No. 2 at 1.).

The allegations concern decisions that Justice Ostrager made in a liti

and § 1985;
RICO 18
nial of
Distress.”

gation over
The Arts Building, 336 West 37th Street, New York, New York W00i8 (Dkt. No.

2 at 84.) The Complaint alleges that the judge refused to adjudicate ce

ain issues,

 

  
  

had no jurisdiction to preside over Plaintiff's 2015 trial, colluded with
landlord’s attorney during trial, fabricated a jury charge, had no jurisd
hear Plaintiffs case and colluded with higher court judges. (Dkt. No. |
The Complaint further states that Plaintiff has maintained a website si
“which provides a documentary history of corruption in the New York
System,” and that he “has also made numerous YouTube Videos in
discusses in detail the collusion between judges and politicians, and tt
consequences on the judiciary.” (Dkt. No. 2 at 28.)

 

the
iction to
at 39.).

i ce 2009

Court
 

Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 10 of 32

Because of this activity, the Complaint alleges that Justice Ostrager and

have retaliated against Plaintiff.
The facts above prove that Judge Schofield's assertion that “Plaintiff's

all based on Justice Ostrager’s rulings in a state court proceeding” is untrue.

Defendant's themselves do not makes these assertions. Rather, Defendant's L

Motion urges the Court to bar this action based on the filing injunction in Bra

Goldman, et al.

 

Pages 22 to 27 of Plaintiff's Complaint describe actions and inactions t]

taken “outside” of Defendant's jurisdiction and were taken “in an absence of

jurisdiction.”

Plaintiff's Complaint was based on the undisputed illegal conduct of ar
process violations of Commercial Division Judge Barry R. Ostrager committ

color of law before, during, and after presiding over two different related litis

case of JGS Realty v. James H. Brady.
Secondly, Plaintiff's claims stem from Judge Barry R. Ostrager's failui
decision in a case, not his actions adjudicating a case. Defendant's refusal te
the issue of the Personal Guarantees was not a judicial function but the very
one.
Plaintiff's Complaint makes it clear in the first paragraphs that James
was forced to pay over $1.7 million dollars in court-created debt because Di

refused to make any rulings in the state court proceedings on James H. Brac

a
7

others

claims are

»tter

dy Vv.

nat were

 

id due
ed under

ration in the

re to make a
adjudicate

opposite of

H. Brady

fendant

y's defenses

 

 
Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 11 of 3

to the Personal Guarantees. As explained in the Complaint, Barry Ostrager is

INO

not

shielded from liability if he refuses to carry out the legal function of rendering a decision.

That is a prerequisite to a judicial immunity defense.

B. ‘THE PARTIES AGREE JUDICIAL IMMUNITY DOES NOT AP!
THIS CASE

PLY IN

The facts detailed in Plaintiff's Complaint and shows that Plaintiff's allégations

arise from conduct which was outside of Defendant's jurisdiction and actions

that were

done outside the adjudication of a case in which Defendant was a presiding judge.

28. It was absent on all jurisdictions and was a constitutional violatio
Judge Barry Ostrager to refuse to make a decision in relation to this par
Personal Guarantees case.

429. The refusal to adjudicate the issue before the Court was the oppo
judicial act and thus judicial immunity does not apply.

430. The unlawful and unconstitutional acts of Barry Ostrager were n
the judges’ judicial capacity.

431. Judges are immune for the wrong decision they may make, but tk
immune from liability from a judicial function that the Court was requit
make as a judicial function but yet refuses to make.

80. “A judge is not immune from liability for nonjudicial actions, i.e],

in for
ticular

site of a

bt taken in

ey are not
red to

actions

not taken in the judge’s judicial capacity. Second, a judge is not immune for
actions, though judicial in nature, taken in the complete absence of all jurisdiction.”

Barrett v. Harrington, 130 F.3d 246, 255 (6th Cir. 1997).

Plaintiff's Complaint makes it perfectly clear that his claims arise out of

which is not subject to immunity. For example:

conduct

 
 

Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 12 of 3

455. The February 17, 2017 Decision and the April 7, 2017 Decision

$1,705,535.71 Plaintiff was forced to pay was unlawful court-created ¢

INO

Show the
lebt

resulting from Defendant Barry R. Ostrager's refusal to carry out his judicial

function and render a decision on the Personal Guarantees defenses.

“The principal hallmark of the judicial function is a decision in r

 

elation to a

particular case.” Mireles v. Waco, 502 US 9 (Supreme Court 1991).

456. No immunity could apply to a man who refuses to perform the p

judicial function.

refused to accept Barry Ostrager’s June 23, 2015 threat to accept the Landlor

Realty offer to pay Plaintiff $50,000 to settle the dispute. Threatening a part;

aramount

Defendant's refusal to adjudicate the Personal Guarantees came after Plaintiff

d’s IGS

yin

litigation is a non-judicial act, and retaliating for not caving into the threat, aye not

judicial acts. It is not a judicial act for a judge to refuse to adjudicate the issu
before the court, and it is not a judicial act for a court to collude with one sid
scheme of what the court would do if a party refused a settlement offer.
Nothing in either this Court's August 20, 2019 Order of Dismissal, not
NYAG's August 15, 2019 Letter Motion deny or address one word of this.
The causes of action in Plaintiff's Complaint are not barred by judicial
because every causes of action stems from a non-judicial acts taken outside I
jurisdiction. The Complaint alleges: (1) violations of Plaintiff's civil rights t
process and equal treatment pursuant to 42 U.S.C. §1983 and §1985; (2) viol

Plaintiff's First Amendment right; and (3) violations of Civil RICO 18 U.S.C

e that was

Pina

in the

immunity
Defendant's
o due
ation of

§1964(c);

 
Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 13 of 32

(4) Conspiracy Against Rights; (5) Failure to Intervene; (6) Denial of Plaintiff's

a Fair Trial; and (7) Intentional Infliction of Emotional Distress.

Right to

None of these violations of Plaintiff's rights can be dismissed by asserting judicial

immunity. As Plaintiff's Complaint states (J 80): “A judge is not immune from

for nonjudicial actions, i.e., actions not taken in the judge’s judicial capacity. S

liability

pcond, a

judge is not immune for actions, though judicial in nature, taken in the complet¢ absence

of all jurisdiction.” Barrett v. Harrington, 130 F.3d 246, 255 (6th Cir. 1997).

Further, Judge Barry Ostrager only had jurisdiction over Court of Claims

matters

in June of 2015 and was absent all jurisdictions to hear New York Supreme Court cases.

Defendant never had jurisdiction to begin with,

C. EVEN ASSUMING ARGUENDO THAT DEFENDANT IS SHIELD

LD BY

JUDICIAL IMMUNITY FOR HIS ACTIONS PRIOR TO AND DURING

THE 2015 TRIAL, DEFENDANT IS NOT IMMUNE FOR CLAIMS
ARISING FROM CONDUCT IN 2018 WHEN HE HAD NO
JURISDICTION OVER PLAINTIFF

Assuming this Court's August 20, 2019 Order of Dismissal is correct that

Defendant is protected by judicial immunity for any acts committed prior to and during

the trial in JGS Realty case, Barry R. Ostrager could not be protected by judicial

immunity for actions taken in 2018 under any theory of judicial immunity.

Plaintiff's Complaint shows that Mr. Brady sent Defendant Barry Ostrager| the

following letters demanding that he fix the damage caused by his unlawful non-judicial

 
|

Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 14 of 3

acts, for which as a State Employee he had a duty to intervene when presented with facts

detailed in Plaintiff's letters:

- March 23, 2018 (Exhibit 14 of the Complaint)
- April 18, 2018 (Exhibit 16 of the Complaint)

- May 14, 2018 (Exhibit 17 of the Complaint)

- May 31, 2018 (Exhibit 18 of the Complaint)

- August 27, 2018 (Exhibit 19 of the Complaint)

These letter exhibits were in included with Plaintiff's July 30, 2019 Complaint and

the Court knows Defendant was no longer the presiding judge in the JGS Realty

could not be shielded from liability under any interpretation of judicial immunity,

base and

To establish a claim for failure to intervene, a plaintiff must prove the following

four elements: (1) that a constitutional violation was being committed against the

plaintiff; (2) that the officer knew, or deliberately ignored, the fact that the constitutional

violation was going to be, or was being, committed; (3) that the defendant had a
reasonable opportunity to intervene and prevent the harm; and (4) that the defend
not take reasonable steps to intervene. Thomas v. City of Troy, 293 F. Supp. 3d 2
(N.D.N.Y. 2018).

The claims arising from Defendant's actions in 2018 satisfy the criteria for
failure to intervene claim, which is entirely distinct from Judge Ostrager had pl
time and opportunity to intervene and prevent the harm and of course Defendant

to take any action.

10

ant did

B2, 296

a
nty of

failed

 
 

Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 15 of 3

INO

D. THE PARTIES AGREE THE ROOKER-FELDMAN DOCTRINE DOES

NOT APPLY IN THIS CASE

Judge Schofield August 20, 2019 Order of Dismissal states that “Plaintiff’$ claims

are all based on Justice Ostrager’s rulings in a state court proceeding.”

A review of the Court's Order and of Plaintiff's Complaint, as quoted by Judge

Schofield below, shows that none of Plaintiff's claims stem from “state court

proceedings” but from actions taken by Defendant outside his jurisdiction in violation of

Plaintiff's constitutional rights, and from Defendant's failure and refusal to adjudicate

Plaintiff's claims.
The Rooker-Feldman Doctrine and Res judicata are inapplicable unless the

asserting the defense can establish “that the claim was actually and necessarily de

party

cided

in a prior action or that there was a full and fair opportunity to have done so that was not

taken.” Bernier v. Bernier, 449 Mass. 774, 797 (2007).

In order for res judicata to apply and this action be barred by the Rooker-F
Doctrine, this action would have to (1) “share the same underlying claim” as the
law action, which it does not; (2) seek the same relief, which again it does not as
the first time Plaintiff has sued Judge Ostrager; and (3) “the purpose of the action
be the same,” which in this case they cannot be as there is no prior state court rull
which this action seeks to appeal. Heacock v. Heacock, 402 Mass. 21, 24 (1988)

Neither Defendant nor the New York Attorney General who came to his de

assert that this action is barred by res judicata or the Rooker-Feldman Doctrine.

11

eldman
state
this is

Ss must

ng

fense

It is

 
Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 16 of 82

improper for this Court to make the defense sua sponte on behalf of Justice Ostrager and
then rule in favor of the court-created defense.
The Court has not and can not establish that Barry R. Ostrager's unlawful and
unconstitutional actions “were actually and necessarily decided in a prior action.” This
is the first time Judge Ostrager has been sued for his unlawful and unconstitutipnal
actions against Plaintiff, which is why Defendants do not make this defense.

Defendant Never Made a Decision in the IGS Realty Personal Guarantee Case

be

 

Plaintiff is not a state court loser seeking redress in federal courts. In order to be a
state court loser, Plaintiff would have to be appealing a “Decision” which states that the
Personal Guarantees were not voided. No such Decision exists. A review of the
February 17, 2017, April 7, 2017 Decisions by Barry Ostrager, and the June 7, 2018
Appellate Division Decision proves neither the Supreme Court nor Appellate Division
ever made a decision pertaining to Plaintiff's Personal Guarantees defenses. The words
“Personal Guarantees” are nowhere in any of the three decisions.

There is a huge distinction between being a Supreme Court loser and a judge who

refuses to issue a decision. Regardless of this, the Complaint includes allegations far

removed

12

 
 

E.

Order of Dismissal:

future parties would include. The Complaint is specific as to other actors who m

violated Plaintiff's rights. For example:

Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 17 of 32

JUDGE SCHONFIELD KNOWS JOHN AND JANE DOE REFER To

MEMBERS OF THE APPELLATE DIVISION, FIRST DEPARTMENT

Under the heading “John and Jane Doe,” Judge Schofield writes on page 4 of her

The Complaint also includes John and Jane Doe Defendants in the captior
only makes conclusory statements that these Defendants, along with Justi

, but
e

Ostrager and Governor Andrew Cuomo, “engaged in a RICO enterprise that has

been ‘continuous’ pursuant to the statute.” (Dkt. No. 2 at 37.) Because the

Complaint includes no factual allegations to support these legal conclusions, these

claims are dismissed.

Plaintiff's Complaint makes it perfectly clear and not ina cursory manner who any

ay have

 

957. A review of the video of the Appellate Division, First Department
2018 Oral Argument Archives proves that the Appellate Division judges a
silent and refused to adjudicate the issue before the Court, which was Plai
defense to the enforcement of the Personal Guarantees.

463. The Appellate Division, First Department's June 7, 2018 decision (
12) affirmed Defendant's April 7, 2017 decision, which expressly states B:
Ostrager, is ignoring Plaintiff's defenses, proving the issue of the Personal
Guarantees was never adjudicated.

65. Plaintiff was forced to sell his family business and his life destroyed

pay a scofflaw landlord $1,705,535.71 because Defendant and the Appellate

 
 

flay 16,

so sat

| tiff’s

ixhibit

rry

and

Division refused “to make a decision” even though the IGS Realty Complaint

(Exhibit 7) was nothing but a Personal Guarantee case.

A review of the video of the Appellate Division, First Department May 16

2018

Oral Argument Archives proves that the Appellate Division judges also sat silent} and

13

 
Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 18 of 32

refused to adjudicate the issue before the Court, which was Plaintiffs defense to|the

enforcement of the Personal Guarantees.

A letter sent to the Appellate Division, First Department on May 18, 2018

(Exhibit 10 of the Complaint) confronts them on their silence during the May 16; 2018

Oral Arguments, and that they had a duty to adjudicate the Personal Guarantee defense.

Complaint) “The transcript of the May 16, 2018 Oral Arguments shows this Court
refused to answer whether the Merger Clause to the contract was breached by the

Landlord even though the parties have always agreed it was.”

decisions, deliberately refusing to adjudicate the Personal Guarantees defense.

F.

Another letter to the Appellate Division sent on June 5, 2018 (Exhibit 11 df the

Two days later on June 7, 2018, the Appellate Division wrote a few sentence long

FEDERAL LAW IS CLEAR THAT A PRO SE LITIGANTS MUST BE

PERMITTED TO CURE DEFECTS IN A COMPLAINT, |

PARTICULARLY ONE ALLEGING CIVIL RIGHTS AND
CONSTITUTIONAL VIOLATIONS

Judge Schofield's Order of Dismissal further unconstitutionally deprives a|Pro Se

litigant of the right to amend a complaint, thought the Order does not assert that any

defects in the Complaint cannot be fixed through amendment. Federal law is clear:

“Before dismissing a pro se complaint the district court must provide the litigant
with notice of the deficiencies in his complaint in order to ensure that the litigant
uses the opportunity to amend effectively.” Ferdik v. Bonzelet, 963 F.2d 1258

(Court of Appeals, 9" Cir. 1992).

“This rule is particularly important in civil rights cases.” Eldridge v. Block] 832
F.2d (Court of Appeals 1987).

14

 
7

Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 19 of 2

“A pro se litigant bringing a civil rights suit must have an opportuni
the complaint to overcome deficiencies unless it is clear that they ca
overcome by amendment.” Armstrong v. Rushing, 352 F.2d 836 (1S
Judge Schofield violated federal law in not allowing Plaintiff to cure

defects the Complaint may have had.

Particularly, if the Court determined that some of Defendants action

2

Ly to amend
nnot be
65).

whatever

s are shielded

from liability under judicial immunity, the Court should have ordered Plainttift to amend

the Complaint to remove those sections and re-file with only the allegation

2018

G. THE COURT VIOLATED FED. CIV. PRO RULE 12 IN DISM

WELL PLEAD COMPLAINT SUA SPONTE

“In adjudicating a Rule 12(b)(6) motion, a district court must confin
consideration to facts stated on the face of the complaint, in documents apf
complaint or incorporated in the complaint by reference, and to matters of)
notice may be taken." Leonard F. v. Isr. Disc. Bank of N_LY., 199 F.3d 99, li
1999) (internal quotation marks omitted).

“Once a claim has been stated adequately, it may be supported by sh

of facts consistent with the allegations in the complaint,” and a plaintiff mu

s from 2017-

[SSING A

bits
ended to the
which judicial

07 (2d Cir.

pwing any set

st allege

“only enough facts to state a claim to relief that is plausible on its face,” if a plaintiff has

15

 
 

Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 20 of

not nudged [his or her] claims across the line from conceivable to plausibl
complaint must be dismissed,” See also Iqbal, 556 U.S. at 679.

The Court must “draw all reasonable inferences in favor of the plair
T & M Prot. Res., Inc., 992 F. Supp. 2d 302, 304 n.1 (S.D.N.Y. 2014). Wh
plaintiff proceeds pro se, the Court must “construe his complaint liberally
it to raise the strongest arguments that it suggests.” Sykes v. Bank of Am., q

403 (2d Cir. 2013) (per curiam) (internal quotation marks omitted).

CONCLUSION

Neither judicial immunity nor Rooker-Feldman Doctrine apply to th
White Plains District Judge Kenneth M. Karas did not dismiss this case wh
under his jurisdiction and that is law of the case which this Court must foll
Defendants themselves, throught the New York State Attorney General, do
position that judicial immunity and Rooker-Feldman Doctrine apply to this
Court is creating defenses on behalf of Defendant Commercial Division Ju
Ostrager to dismiss the action sua sponte.

The Court states on page 3 that “Plaintiffs claims are all based on Ju
Ostrager’s rulings in a state court proceeding.” Yet the Court's own accour
Plaintiff's Complaint proves this is an untrue assertion. None of Plaintiff's
from state court proceedings; they stem from constitutional violations of P]

under color of law and outside Defendant's jurisdiction.

16

2

>, the

tiff,” Daniel v.
ere, as here, a

and interpret

23 F.3d 399,

S Case.

en it was
DW.

not take the

case. This

ige Barry R.

stice

t of

claims stem

aintiff's rights

 
Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 21 of 32

 
 

The Court's August 20, 2019 Order of Dismissal violates Plaintiff's constitutional

right to due process and should be reversed.

DATED: September 3, 2019

F
Cr H. Brady, Pro se Plaintiff
510 Sicomac Avenue
Wyckoff, NJ 07481.

bradyny@gmail.com

 

 

 

 

 

 

 

 

17
Li = oa La.

 

 

Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 22 of 32

EXHIBIT 1

 
Case 1:19-cv-07122-LGS Document 10 Filed 09/0

  

 

DOCUMENT
ELECTRONICALL

UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED. 8/90/2019 _
JAMES H. BRADY,

Plaintiff,

. 19 Civ. 7122 (LGS)
-against-

BARRY R. OSTRAGER; JOHN DOE 1-10; ORDER OF DISMISSAL
JANE DOE 1-10,

Defendants.

 

 

LORNA G. SCHOFIELD, United States District Judge:

Plaintiff James H. Brady brings this pro se action, for which the filing fees have been
paid, alleging that Defendant Barry R. Ostrager, a Justice of the New York Supreme Court, New
York County, violated Plaintiff’s constitutional rights during state court proceedings. For the
reasons below, the Complaint is dismissed as barred by judicial immunity and the Rooker-
Feldman doctrine.

BACKGROUND

Plaintiff Brady filed a 152-page Complaint (44 pages plus 108 pages of exhibits) against
Justice Ostrager, New York County, ten John Does, and ten Jane Does. The Complaint states the
following causes of action: “violations of Plaintiff’s civil rights to due process and equal
treatment pursuant to 42 U.S.C. § 1983 and § 1985; violation of Plaintiff’s First Amentiment
right; and violations of Civil RICO 18 U.S.C. § 1964(c); Conspiracy Against Rights; Failure to
Intervene; Denial of Plaintiff’s Right to a Fair Trial; and Intentional Infliction of Emotional
Distress.” (Dkt. No. 2 at 1.)

The allegations concern decisions that Justice Ostrager made in a litigation over The Arts
Building, 336 West 37" Street, New York, New York 10018. (Dkt. No. 2 at 84.) The Complaint

alleges that the judge refused to adjudicate certain issues, had no jurisdiction to presid¢ over

 
Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 24 of|32

Plaintiff’s 2015 trial, colluded with the landlord’s attorney during trial, fabricated a jury charge,

  

had no jurisdiction to hear Plaintiff’s case and colluded with higher court judges. (D it. No. 2 at

39.)

 

The Complaint further states that Plaintiff has maintained a website since 2009 “which
provides a documentary history of corruption in the New York Court System,” and th | he “has
also made numerous YouTube Videos in which he discusses in detail the collusion between
judges and politicians, and the consequences on the judiciary.” (Dkt. No. 2 at 28.) Because of
this activity, the Complaint alleges that Justice Ostrager and others have retaliated against
Plaintiff.

STANDARD

The Court has the authority to dismiss a Complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous or the Court lacks subject matter

 

jurisdiction. See Fitzgerald v. First E. Seventh Tenants Corp., 221 F.3d 362, 363-64 (2d Cir.

  

2000) (per curiam); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999). A claim is
frivolous when it “lacks an arguable basis either in law or in fact,” Livingston v. Adirondlack
Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998), or “when ‘it is clear that the defendants are
immune from suit,” Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999).

While generally, “[a] pro se Complaint should not [be] dismiss[ed] without [the ¢ourt’s]

granting leave to amend at least once when a liberal reading of the Complaint gives any

  
  

 

indication that a valid claim might be stated,” this principle has limits. SeeDolan v. Con!

to amend, where “the substance of the claim pleaded is frivolous on its face,” Salahuddir

Cuomo, 861 F.2d 40, 42 (2d Cir.1988), it is “beyond doubt that the plaintiff can prove ng set of

facts in support of his amended claims,” Pangburn v. Culbertson, 200 F.3d 65, 70-71 (2d
2

 
- nananeed on —-—
Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 25 of 32

Cir.1999), or amendment would otherwise be futile, Hill v. Curcione, 657 F. 3d 116, 123-24 (2d
Cir. 2011).
DISCUSSION

A. Judicial Immunity

Plaintiff’s claims are all based on Justice Ostrager’s rulings in a state court prdceeding
These claims are dismissed under the doctrine of judicial immunity.

Judges are absolutely immune from suit for actions they take within the scope jof their
judicial responsibilities and jurisdiction. See Mireles v. Waco, 502 U.S. 9, 11 (1991). I[A]cts
arising out of, or related to, individual cases before the judge are considered judicial in) nature,”
and “even [a party’s] allegations of bad faith or malice cannot overcome judicial immunity.”
Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). This is because “[w]ithout insulation from
liability, judges would be subject to harassment and intimidation .. . .” Young v. Selsky} 41 F.3d
47, 51 (2d Cir. 1994), Section 1983 further provides that “in any action brought agains a
judicial officer for an act or omission taken in such officer’s judicial capacity, injunctive relief
shall not be granted unless a declaratory decree was violated, or declaratory relief was

unavailable.” 42 U.S.C. § 1983. Only when a judge takes action “outside” his judicial capacity

   
 

 

or when a judge takes action “in absence of jurisdiction” does immunity not apply. Mir
U.S. at 9-10. But “the scope of [a] judge’s jurisdiction must be construed broadly wheré the

issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978). Because the
claims against Justice Ostrager arise of out of his alleged rulings and actions while presi ing

over state court proceedings, all of which were within his judicial capacity and jurisdiction, these

claims are dismissed.

 
   
 

{32

B. Rooker-Feldman doctrine

district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 284 (2005). The doctrine applies where the federal-court plaintiff: (1) lost

in state court, (2) complains of injuries caused by the state court judgment, (3) invites the district

 

court to review and reject the state court judgment, and (4) commenced the district co
proceedings after the state court judgment was rendered. Vossbrinck v. Accredited Ho | e Lenders,
Inc., 773 F.3d 423, 426 (2d Cir. 2014). The Complaint alleges the state court decisions violate
Plaintiff's rights. These claims are for injuries “caused by the state court judgment,” Exxon, 544
U.S. at 284, over which this Court does not have jurisdiction.

Cc. John and Jane Doe Defendants

The Complaint also includes John and Jane Doe Defendants in the caption, but only

makes conclusory statements that these Defendants, along with Justice Ostrager and Governor

 

Andrew Cuomo, “engaged in a RICO enterprise that has been ‘continuous’ pursuant to

  

statute.” (Dkt. No. 2 at 37.) Because the Complaint includes no factual allegations to support

these legal conclusions, these claims are dismissed.
D. Prior Injunction against Plaintiff
On February 3, 2017, in a prior similar case, Judge Daniels enjoined Plaintiff from:

filing new actions in the Southern District of New York that relate in any way to
[a] cooperative’s air rights appurtenant to [Plaintiff’s] cooperative unit at 450
West 31st Street, New York, New York, or the conduct of any attorney, judicial
officer, government official, or other third party in relation to such rights. This
injunction should be broadly construed to bar the filing without leave of this
Court of any case, against any defendant that has as a factual predicate the

 
5H

Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 270

cooperative’s air rights appurtenant to Plaintiffs penthouse unit, or any of the
collateral actions that have arisen from it.

Brady v. Goldman, 16 Civ. 2287, 85, 2017 WL 496083, at *2 (S.D.N.Y. Feb. 3, 2017)

| aff'd, 714

F App’x 63 (2d Cir. 2018) (summary order), cert. denied, 139 S.Ct. 329 (2018) “Brak r’),

 

Judge Daniels adopted Judge Netburn’s Report & Recommendation, which noted that| Brady had
!

. . |
“presented a long series of lawsuits that could only be considered vexatious, harassing,

duplicative and in which he has no objective good-faith expectation of prevailing,” an
litigation “has strained the resources of both the federal and state judiciary and provok
needless expense among the parties, both private and public.” (Dkt. No. 4. at 5.)

In an action filed after the court’s February 3, 2017 injunction, see Brady v. Dil

DKT. NO. 19 Civ. 4380, 1 (S.D.N.Y. May 22, 2019) (“Brady IP’), the court found that

 

by

and

that his

ed

iore,

that action

fell squarely among the types of actions that Judge Daniels in Brady I specifically enjoined. The

!
Brady I court construed the Complaint as requesting leave to file, denied the request,

warned Plaintiff, under 28 U.S.C. § 1651, that if he continued to disregard the filing inj
Brady I, the court may impose additional sanctions, including monetary penalties.
The New York state court has also previously warned Plaintiff. Justice Shirley

found that Brady’s “dragging more than twenty parties into court to litigate matters that

d

unction in

ornreich

have

 

already been determined and claims that lack any substance” were “a near perfect exam
frivolous conduct,” and imposed attorneys’ fees as a sanction. Brady v. 450 West 31st Str
Owners Corp., 2014 WL 3515139 (Sup. Ct. N.Y. Cnty. July 15, 2014).

Plaintiff is warned that further vexatious or frivolous litigation in this Court will

an order barring Plaintiff from filing any new action in this Court without prior permissi:

28 U.S.C. § 1651.

le of

et

esult in

n. See

 
 

Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 28 df 32

CONCLUSION
For the foregoing reasons, Plaintiff’s Complaint is dismissed as barred by juaiia
immunity and the Rooker-Feldman doctrine. The February 3, 2017 injunction, see Brady I, 16

Civ. 2287, remains in effect.

 

The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from His order
would not be taken in good faith and therefore in forma pauperis status is denied for ! purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk of Court is directed to enter judgment dismissing this action, and to rail a

copy of this Order and judgment to Plaintiff.

SO ORDERED.

Dated: August 20, 2019
New York, New York i

ome G. SCHOFIEL
UNITED STATES DISTRICT JUDGE

 

 

 
- r mm.
Case 1:19-cv-07122-LGS Document 10 Filed 09/03/19 Page 29.0 32

EXHIBIT 2

 
 

 

a ene
CASE TIS OMAZ2-PEs OBGEUTaMtS Fed OBABAS Page 4oF's*2

 

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BUREAU

August 15, 2019
Writer’s Direct Dial: (212) 416-8108
By ECF
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York

40 Foley Square
New York, New York 10007

Re: Brady v. Ostrager, No. 7:19-cv-07122-LGS

Dear Judge Schofield:

 

 
  
   

This Office represents Justice Barry R. Ostrager in the above-referenced action.
accordance with Section I.B.1 of Your Honor’s Individual Rules and Procedures, we write to
advise the Court that Plaintiff James H. Brady is barred by a February 2017 filing injunction

or the conduct of any attorney, judicial officer, government official, or other third party in
relation to such rights.” /d. Judge Daniels instructed that this “injunction should be broa

as a factual predicate the cooperative's air rights appurtenant to Plaintiff's penthouse unit,
of the collateral actions that have arisen from it.” Jd.

Here, Plaintiff seeks monetary damages against Justice Ostrager for allegedly ta part
in a “retaliatory conspiracy” against him while presiding over a commercial dispute in New York
Supreme Court, captioned as JGS Realty Co. v. Brady, No. 603561/09 (Sup. Ct. N.Y. Cnty.) (the
“IGS Realty Lawsuit”). This is the third lawsuit Plaintiff has commenced in this Court

28 Liberty St., New York, New York 10005 e Tel.: (212) 416-8610 @ Fax: (212) 416-6075 (Not For Service of Papers
WWw.ag.ny.gov

 
 
  

Cease LIGW067424-EEs PBediinehtS Fred 8/23/49 Page dof 32

The Honorable Lorna G. Schofield \Page 2 of 3
August 15, 2019

August 2, 2019, Magistrate Judge Moses concluded the action was “barred—in its entitety—by

entire action ~ including plaintiff's claims based on JGS Realty ... — because it bars any|‘new
actions,’ not just any ‘new claims,’ relating ‘in any way’ to the air rights dispute.” Id
For the same reasons, this action is barred. The Court’s 2017 filing injunction enjoins
Plaintiff from filing “any collateral actions” in this district “relating in any way to the ait rights
dispute.” /d. As two judges in this district have now concluded, Plaintiffs claims relating to the
IGS Realty Lawsuit fall squarely within the scope of this filing injunction.” Because the ¢laims in
this action arise from alleged acts taken by Justice Ostrager while presiding over the JGS| Realty
Lawsuit, Plaintiff is enjoined from asserting them here unless and until he obtains leave from this
Court. Plaintiff has not complied with this pre-filing requirement. Consequently, this action is
barred, and should be dismissed with prejudice.

ek.

Thank you for your time and attention in this matter.

Respectfully submitted,

/s/
Jonathan D. Conley
Assistant Attorney General

  
    
   
   

 

 

"In Brady v. DiFiore, Brady alleged that Chief Judge DiFiore and Associate Judge Garcia particip:
a “retaliation conspiracy fraud scheme” in which they “willfully and knowingly created unlawful ¢

IGS Realty Lawsuit presided over by Justice Ostrager. See Compl., Brady vy. DiFiore, No. 19- cv 80-
ER (S.D.N.Y. May 22, 2019), ECF No. 1 ff 11, 47, 54, 112-123.

Aug. 2, 2019), ECF No. 35; Order of Dismissal, Brady v. DiFiore, No. 19-CV-4380-ER (S.D.N.Y.|
22, 2019), ECF No. 4. |
|

28 Liberty St., New York, New York 10005 @ Tel.: (212) 416-8610 @ Fax: (212) 416-6075 (Not For Service of Papers)
WWW.ag.ny.gov |

|
 

Cas@agd 4 h6 R016 71599 GSoapeatheht Slee CwE1P ABagGe PRS

The Honorable Lorna G. Schofield Page 3 of 3
August 15, 2019
ce (by first-class mail): James Brady

510 Sicomac Avenue
Wyckoff, N.J. 07481

28 Liberty St., New York, New York 10005 © Tel.: (212) 416-8610 @ Fax: (212) 416-6075 (Not For Service of|Papers)
WWW.ag. Ry. gOV

 
